Citation Nr: 1011377	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  06-10 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a right 
foot injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

The Veteran had honorable military service from October 1966 
to August 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the Veteran's 
pending claim of entitlement to service connection.  So, 
regrettably, this claim is being remanded to the RO via the 
Appeals Management Center (AMC).  VA will notify him if 
further action is required on his part.


REMAND

The Board acknowledges that the Veteran was afforded a VA 
examination in connection with his claim of entitlement to 
service connection in April 2007.  At that time, the VA 
examiner found that an opinion as to the Veteran's claimed 
right foot disability could not be provided without resorting 
to speculation.  However, the Veteran provided an opinion 
from J. J. S., D.C. that the Veteran's claimed right foot 
disability was due to injuries during the Veteran's military 
service.  The Veteran also submitted a June 2005 VA podiatry 
treatment note indicating that the Veteran had a painful 
right foot, with excessive pronation.  The treatment note 
also indicated that the Veteran reported a history of injury 
during service.  The Veteran has repeatedly contended that he 
injured his right foot in service, when he dropped a tool box 
on his foot, approximately two weeks after being treated for 
a cyst-like mass on the dorsum of his right foot.  Service 
treatment records indicate the Veteran was treated for a 
right foot infection in February 1967; service connection is 
currently in effect for a residual scar.  The Board notes 
that VA is precluded from compensating the Veteran for the 
very same symptoms as those that are part and parcel of his 
already service-connected disabilities.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994), citing 38 C.F.R. § 4.14 
VA's anti-pyramiding provision. 

However, given the nature of the contradictory medical 
opinions, it is unclear whether the Veteran's claimed 
residuals of a right foot injury are causally or 
etiologically related to the Veteran's military service.  
Unfortunately, VA adjudicators may consider only independent 
medical evidence to support their findings; they may not rely 
on their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  As such, in order to more effectively determine the 
etiology of the Veteran's right foot symptomatology and 
comply with the Court's order, an additional VA examination 
in order to reconcile the findings would be useful in 
evaluating the appeal.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at VA health-care facilities 
if the evidence of record does not contain adequate evidence 
to decide a claim).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature, etiology and severity of any 
current residuals of a right foot injury.   
The examiner is then requested to offer 
an opinion as to whether it is at least 
as likely as not (i.e., 50-percent or 
greater probability) that the Veteran 
currently has residuals of a right foot 
injury that are related to his service in 
the military.  To assist in making this 
important determination, have the 
designated examiner review the claims 
file for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's service medical records, 
pertinent post-service medical records, 
and the aforementioned April 2007 VA 
examination report, June 2005 VA podiatry 
treatment note, and October 2005 letter 
from Dr. S.

The requested determination should also 
consider the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  The medical basis of the 
examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.  If an opinion 
cannot be provided without resorting to 
speculation, please indicate this in the 
report.  The examiner is asked to 
indicate whether or not he or she has 
reviewed the claims folder.  

2.  Then, the RO should readjudicate the 
Veteran's claim, with application of all 
appropriate laws and regulations, and 
consideration of all additional 
information obtained since issuance of 
the most recent supplemental statement of 
the case, including evidence obtained as 
a result of this remand.  If the claim on 
appeal remains denied, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable period of 
time within which to respond thereto.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


